Citation Nr: 1425905	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for facial scarring due to chickenpox.

2. Entitlement to a compensable evaluation for pharyngitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to May 1964, from December 1965 to December 1967 and from June 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board, and this hearing was scheduled to be conducted via videoconference in January 2013.  Despite being provided proper notice of the date and time of the hearing, the Veteran did not report to the January 2013 Board hearing and has not provided good cause for doing so.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).  

In October 2012, the Veteran submitted argument in support of claims for service connection for hearing loss of the left ear, chronic rhinitis and porphyria cutanea tarda, as well as an increased evaluation for schizoaffective disorder.  However, the RO had previously determined the Veteran had not timely perfected his appeal with regards to these issues.  See March 2011 notification letter.  As such, these four issues are not currently before the Board for appellate review and are REFFERED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts increased evaluations are warranted for the service-connected disabilities of facial scarring due to chickenpox and pharyngitis.  Given the lengthy period since the Veteran's last VA examinations, the Board believes a new VA examination would be beneficial to allow proper evaluation of the Veteran's disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  On remand, such an examination should be arranged.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records generated since September 19, 2013, should be obtained.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2012).

2. Schedule the Veteran for a VA skin examination to address the current severity of his scarring related to residuals of chicken pox.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, should be performed.  Following physical examination of the Veteran, the examiner is requested to report:

a. The dimensions of the scars, including length and width;

b. Whether the scar(s) are elevated or depressed on palpation;

c. Whether there is adherence to underlying tissue;

d. Whether the skin is hypo- or hyper-pigmented and, if so, the dimensions of such pigmentation;

e. Whether the skin texture is abnormal and, if so, the dimensions of such abnormality;

f. Whether there is underlying soft tissue missing and, if so, the dimensions of missing tissue;

g. Whether the skin is indurated and inflexible and, if so, the dimensions of such symptoms;

h. Whether the scar(s) are painful on examination.

3. Schedule the Veteran for a VA examination to address the current severity of his service-connected pharyngitis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, should be performed.  Following physical examination of the Veteran, the examiner is requested to report all manifestations of the Veteran's pharyngitis, specifically commenting on whether the following symptoms are present:  hoarseness, inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



